Case: 1:16-cv-08637 Document #: 4439 Filed: 03/17/21 Page 1 of 18 PageID #:295086




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS



IN RE BROILER CHICKEN ANTITRUST                         Case No: 1:16-cv-08637
LITIGATION
_______________________________________                 The Honorable Thomas M. Durkin
                                                        Magistrate Jeffrey T. Gilbert
THIS DOCUMENT RELATES TO:
ALL ACTIONS
                                                        [PUBLIC, REDACTED]




        DEFENDANTS’ MOTION TO AMEND SCHEDULING ORDER NO. 14 AND TO
              ADOPT PROPOSED SCHEDULING ORDER NO. 151

        As this case heads toward its sixth year, two key milestones are approaching: (1) fact

discovery will close in June 2021, with over 120 million pages of documents produced and 296

fact depositions taken to date, and (2) merits expert discovery will begin in July 2021. With these

significant case developments near, it has become clear that modest accommodations to the

Court’s August 28, 2020 Scheduling Order No. 14 (Dkt. 3788) are needed. Notably, Class

Plaintiffs agree with the changes Defendants suggest, and the Department of Justice (“DOJ”) does

not oppose them. For ease of review, the changes are reflected in Exhibit A to this motion;

Proposed Scheduling Order No. 15 is Exhibit B. Defendants summarize their requests and the

reasons for them below.

        First, Defendants propose two limited exceptions to the June 11, 2021 close of fact

discovery. The first concerns new DAPs whose cases were (or are) consolidated in In re Broiler



1
    All Defendants in the above-captioned matter with the exception of the Rabobank Defendants (Utrecht-
    America Holdings, Inc., Rabo Agrifinance LLC, Rabobank USA Financial Corporation, and Utrecht-
    America Finance Co.) join this Motion.



                                                   1
Case: 1:16-cv-08637 Document #: 4439 Filed: 03/17/21 Page 2 of 18 PageID #:295087




Chicken Antitrust Litigation on or after February 1, 2021 (the “New-Filing DAPs”). While

Defendants continue to push aggressively to complete discovery of the 139 DAPs who have joined

this case to date, fewer than three months remain before fact discovery closes. It is no longer

reasonably possible to complete discovery of these DAPs (or the new ones who continue to file)

by that deadline. Thus, Defendants request that they should be allowed to complete fact discovery

for any New-Filing DAPs within six months after the DAP is consolidated into the matter. This

six-month period is more compressed than the prior fact discovery period for DAPs, and properly

balances Defendants’ right to take appropriate discovery with the need for the case to move along.

        The second adjustment pertains to




                                                 .2

        Second, Defendants propose limited extensions to merits expert discovery and, in turn, the

summary judgment deadlines in this case. Defendants and Class Plaintiffs both learned during

class certification that certain deadlines under Scheduling Order No. 14 were overly ambitious

with respect to expert analysis, harmonization, and related briefing facing the parties. And merits

expert discovery will unquestionably be more difficult: Defendants expect no fewer than eight

(and likely more) merits expert reports from Class Plaintiffs and DAPs. Moreover, Defendants



2
    Proposed Scheduling Order No. 15 also sets a date, thirty days before the close of fact discovery, by
    which the parties will mutually respond to the contention interrogatories served in this case.



                                                      2
Case: 1:16-cv-08637 Document #: 4439 Filed: 03/17/21 Page 3 of 18 PageID #:295088




themselves, among the 21 of them, may serve 15 or more expert reports, including both individual

and joint experts. The current schedule (which allots only 28 days between the service of what

may be lengthy expert reports and the deadline to complete expert depositions) is not sufficient—

and very likely impossible—for either side to complete the necessary tasks.           Accordingly,

Defendants propose limited extensions to the merits expert discovery deadlines to allow the parties

sufficient time to complete merits expert discovery while still advancing this case and respecting

the current October 2022 trial date.

       In short, the Court should adopt Defendants’ Proposed Scheduling Order No. 15.

                                          ARGUMENT

       Defendants first raised the issues addressed by Proposed Scheduling Order No. 15 in

February 2021. After several meet and confers with both Class Plaintiffs and DAPs, Defendants

are pleased to report that they have reached agreement with Class Plaintiffs on the schedule

proposed to the Court. And DOJ does not oppose the schedule.

       Defendants and Class Plaintiffs were not, however, able to reach agreement with DAPs,

who have taken different—and, Defendants believe, unreasonable—positions on these

straightforward scheduling issues, ranging from:

       •   A desire to leave fact discovery in its entirety open until an unidentified time in 2022,
                                                with the rest of the schedule to be determined later
           (See Ex. C, 3/8/21 Email from B. Clark to S. Pepper);

       •   A suggestion that certain DAPs, some of whom have been in the case since 2018 or
           2019, would like to sever their cases from the group and continue on a unique discovery
           track and schedule (see Ex. D, 3/9/21 Email from L. Lustrin to S. Pepper; Ex. E, 3/11/21
           Email from S. Pepper to L. Lustrin); and




                                                 3
Case: 1:16-cv-08637 Document #: 4439 Filed: 03/17/21 Page 4 of 18 PageID #:295089




          •   A suggestion that Scheduling Order No. 14 does not require any modifications so long
                                                                                       (see Ex. F,
              3/12/21 Email from S. Pepper to P. Cramer).3

Defendants declined to agree to any such proposals, which threaten to delay, fragment, and/or

create undue burden in this case. In Defendants’ view, the need to adjust certain aspects of

Scheduling Order No. 14 that are no longer workable is not an open invitation to upset the Court’s

well-reasoned, long-standing schedule.

          Thus, for the reasons set forth further below, good cause exists for this Court to amend

Scheduling Order No. 14 and adopt Proposed Scheduling Order No. 15. See, e.g., FED. R. CIV. P.

16(b)(4). Defendants request that the Court do so.

I.        LIMITED MODIFICATIONS TO THE CLOSE OF FACT DISCOVERY ARE
          NEEDED.

          As this Court recognized last September, this case is on “borrowed time.” (Dkt. 3835,

Mem. Op. and Order at 6.) With fewer than three months to go in fact discovery, the parties have

produced over 30 million documents and taken 296 fact depositions to date. And the parties have

been working hard, under the current schedule, to make “[t]rue progress towards an end” as the

Court requested—an aim Defendants share. (Id. at 9.) Fact discovery, therefore, should close on

June 11, 2021 as currently scheduled, with two exceptions: (1) an extension for Defendants to

take fact discovery of any DAP who was or is consolidated in this matter after February 1, 2021,

and (2)




3
     The DAPs requested that Defendants not describe their position in this Motion. Defendants declined.
     Defendants believe that it is important for the Court to know the nature of the parties’ dispute. (See Ex.
     G, 3/17/21 Email from S. Pepper to J. Porter.)



                                                       4
Case: 1:16-cv-08637 Document #: 4439 Filed: 03/17/21 Page 5 of 18 PageID #:295090




        A.      Defendants Ask to Extend the Close of Fact Discovery as to New-Filing DAPs.

        To date, 139 DAPs have filed complaints in this case. Of these, nine were consolidated in

the matter on or after February 1, 2021. And, as the Court is aware, new DAPs continue to file

complaints and seek consolidation frequently.4 Defendants have done all they reasonably can to

fit New-Filing DAPs into the current discovery schedule. At this juncture, with fewer than three

months to go, Defendants cannot complete custodian and search negotiations, collect and review

productions, and take depositions of New-Filing DAPs by the June 11, 2021 deadline.

Accordingly, Defendants propose that fact discovery with respect to each New-Filing DAP should

be extended for six months after that DAP is consolidated in the above-captioned matter.5 To be

clear, fact discovery of Defendants and third parties would close on June 11, 2011 as planned, even

for New-Filing DAPs.6 (See Proposed Scheduling Order No. 15 at n.6.)

        B.      Defendants Ask to Extend the Close of Fact Discovery as to Certain




4
    Certain New-Filing DAPs have also been serving discovery requests as if this were a case at the
    beginning of fact discovery, rather than one in which the deadline for substantial completion of
    document production passed almost three years ago.
5
    Defendants and certain New-Filing DAPs have already negotiated and agreed to separate discovery
    schedules, some of which will allow Defendants to complete discovery by June 11, 2021 or shortly
    thereafter. Under Defendants’ proposal, the parties would continue to adhere to those agreed schedules
    unless they become impracticable.
6
    All DAPs, including new ones, have the benefit of immediate access to the eight million documents
    and 136 depositions taken of Defendants over the past four years.



                                                    5
Case: 1:16-cv-08637 Document #: 4439 Filed: 03/17/21 Page 6 of 18 PageID #:295091




II.     LIMITED MODIFICATIONS TO MERITS EXPERT DISCOVERY ARE
        NEEDED.

        As both Defendants and Class Plaintiffs have learned during class certification briefing,

there are sometimes not enough hours in a day-paiiicularly given the number of expe1is and

complexity of issues that the paiiies are facing in this case. To illustrate, at class ce1iification,

Class Plaintiffs offered five expe1is, and Defendants offered one, which yielded over a thousand

pages of expe1i repo1is and additional thousands of pages of back-up suppo1i and exhibits. Both

paiiies needed to negotiate reasonable extensions with one another to analyze those repo1is,

inco1porate them into class briefing, and pursue Daubert motions as needed. Merits expe1i

discove1y is likely to be more voluminous and complex, and, thus, it has become clear to both

Defendants and Class Plaintiffs that the time allotted under Scheduling Order No. 14 is

insufficient.




7




                                                 6
Case: 1:16-cv-08637 Document #: 4439 Filed: 03/17/21 Page 7 of 18 PageID #:295092




       For example, although no side has committed to a final number of experts, Defendants

understand that they can expect Class Plaintiffs and DAPs to present no fewer (and likely more)

than eight merits expert reports, and Defendants anticipate that they may serve 15 or more joint

and individual merits expert reports of their own. But the current schedule provides only 28 days

each between (1) Plaintiffs’ service of their initial reports and supporting documentation and

Defendants’ deadline to depose those experts, (2) those depositions and Defendants’ service of

their initial and rebuttal expert reports and supporting documentation, (3) Defendants’ service of

those reports and Plaintiffs’ deadline to depose Defendants’ experts, and (4) those depositions and

Plaintiffs’ deadline to serve rebuttal expert reports—and then a mere 14 days for any rebuttal

depositions. Defendants and Class Plaintiffs now understand that month-long intervals are not

sufficient time to review the expert reports, schedule, prepare for, and ultimately depose the

experts, and incorporate that work into any responsive or rebuttal reports—particularly given the

number of experts each side anticipates.

       For that reason, Defendants propose modest extensions to these deadlines, pursuant to

which merits expert discovery will conclude by January 7, 2022 (it is currently scheduled to end

on November 5, 2021). These extensions should allow both parties sufficient time to complete

merits expert discovery.

III.   LIMITED MODIFICATIONS TO SUMMARY JUDGMENT BRIEFING ARE
       NEEDED.

       Defendants wish to keep as much of the current schedule intact as possible. While

summary judgment briefing dates must necessarily move in light of the extensions to merits expert

discovery proposed above, Proposed Scheduling Order No. 15 incorporates very similar time

intervals between the close of expert discovery and the beginning of summary judgment briefing,

as well as between each side’s summary judgment submissions. As proposed, the Court would



                                                7
Case: 1:16-cv-08637 Document #: 4439 Filed: 03/17/21 Page 8 of 18 PageID #:295093




still have approximately six months between the conclusion of summary judgment briefing and

the current trial date of October 17, 2022 in which to rule. Defendants do not suggest in their

proposal that the Court move the trial date; however, they do believe that further extension may

be necessary given what may be voluminous summary judgment briefing and to allow the Court

time to consider those important motions.8 (See Proposed Scheduling Order No. 15 at n.14.)

                                                CONCLUSION

          For the foregoing reasons, Defendants request that this Court grant Defendants’ Motion to

Amend Scheduling Order No. 14 and to Adopt Proposed Scheduling Order No. 15.


    Dated: March 17, 2021                                    Respectfully submitted,


                                                             /s/ Daniel E. Laytin, P.C.
                                                             Daniel E. Laytin, P.C.
                                                             Christa C. Cottrell, P.C.
                                                             Stacy Pepper
                                                             KIRKLAND & ELLIS LLP
                                                             300 North LaSalle Street
                                                             Chicago, IL 60654
                                                             (312) 862-2000
                                                             dlaytin@kirkland.com
                                                             ccottrell@kirkland.com
                                                             stacy.pepper@kirkland.com

                                                             Attorneys for Defendants Sanderson Farms,
                                                             Inc., Sanderson Farms, Inc. (Processing
                                                             Division), Sanderson Farms, Inc. (Production
                                                             Division), & Sanderson Farms, Inc. (Foods
                                                             Division) and Liaison Counsel for Defendants




8
      As noted in the proposal, Class Plaintiffs believe that the current trial date is still workable.



                                                         8
Case: 1:16-cv-08637 Document #: 4439 Filed: 03/17/21 Page 9 of 18 PageID #:295094




                              DEFENDANTS’ ATTORNEYS

By: /s/ Carrie C. Mahan                       VENABLE LLP
Carrie C. Mahan (#459802)
Christopher J. Abbott (#1014487)              By: /s/ J. Douglas Baldridge
2001 M Street N.W., Ste. 600                  J. Douglas Baldridge (#437678)
Washington, D.C. 20036                        Lisa Jose Fales (admitted pro hac vice)
Telephone: (202) 682-7000                     Danielle Foley (admitted pro hac
Facsimile: (202) 857-0940                     vice)Andrew Hernacki (admitted pro hac
carrie.mahan@weil.com                         vice)
christopher.abbott@weil.com                   600 Massachusetts Avenue, NW
                                              Washington, DC 20001
                                              Telephone: (202) 344-4000
Pravin R. Patel (#0099939)                    Facsimile: 202-344-8300
Brian G. Liegel (#119269)                     jdbaldridge@venable.com
1395 Brickell Avenue, Ste. 1200               ljfales@venable.com
Miami, FL 33131                               drfoley@venable.com
Telephone: 305-577-3100                       athernacki@venable.com
Facsimile: 305-374-7159
pravin.patel@weil.com                         FALKENBERG IVES LLP
brian.liegel@weil.com
                                              Kirstin B. Ives
EIMER STAHL LLP                               30 N. LaSalle St., Ste 4020
                                              Chicago, IL 60602
Michael L. McCluggage (#01820966)             Telephone: (312) 566-4803
224 South Michigan Avenue, Ste. 1100          Facsimile: (312) 566-4810
Chicago, IL 60604                             kbi@ffilaw.com
Telephone: (312) 660-7665
Facsimile: (312) 692-1718                     Attorneys for Defendants Perdue Farms, Inc.
mmccluggage@eimerstahl.com                    and Perdue Foods LLC

Attorneys for Defendant Pilgrim’s Pride
Corporation




                                          9
Case: 1:16-cv-08637 Document #: 4439 Filed: 03/17/21 Page 10 of 18 PageID #:295095




 ROSE LAW FIRM                                MAYER BROWN LLP

 By: /s/ John W. Treece                       By: /s/ Carmine R. Zarlenga
 John W. Treece (#3122889)                    Carmine R. Zarlenga (#90784529)
 1135 West Montana Street                     William H. Stallings (admitted pro hac vice)
 Chicago, IL 60614                            Stephen M. Medlock (admitted pro hac vice)
 Telephone: (312) 961-7808                    Oral D. Pottinger (admitted pro hac vice)
 jtreece@jwtreece.com                         1999 K Street N.W.
                                              Washington, DC 20006
 Amanda K. Wofford (admitted pro hac vice)    Telephone: (202) 263-3000
 Bourgon Reynolds (admitted pro hac vice)     Facsimile: (202) 263-3300
 120 East Fourth Street                       czarlenga@mayerbrown.com
 Little Rock, Arkansas 72201                  wstallings@mayerbrown.com
 Telephone: (501) 375-9131                    smedlock@mayerbrown.com
 Facsimile: (501) 375-1309                    opottinger@mayerbrown.com
 awofford@roselawfirm.com
 breynolds@roselawfirm.com                    Attorneys for Defendant Foster Farms, LLC
                                              and Foster Poultry Farms, a California
 Attorneys for Defendants Mountaire Farms     Corporation
 Inc., Mountaire Farms, LLC and Mountaire
 Farms of Delaware, Inc.




                                             10
Case: 1:16-cv-08637 Document #: 4439 Filed: 03/17/21 Page 11 of 18 PageID #:295096




 NOVACK AND MACEY LLP                           KIRKLAND & ELLIS LLP

 By: /s/ Stephen Novack                         By: /s/ Daniel E. Laytin, P.C.
 Stephen Novack                                 Daniel E. Laytin, P.C.
 Stephen J. Siegel                              Christa C. Cottrell, P.C.
 Christopher S. Moore                           Stacy Pepper
 100 North Riverside Plaza                      300 North LaSalle Street
 Chicago, IL 60606                              Chicago, IL 60654
 Telephone: (312) 419-6900                      Telephone: (312) 862-2000
 Facsimile: (312) 419-6928                      Facsimile: (312) 862-2200
 snovack@novackmacey.com                        dlaytin@kirkland.com
 ssiegel@novackmacey.com                        ccottrell@kirkland.com
 cmoore@novackmacey.com                         stacy.pepper@kirkland.com

 Attorneys for Defendants Koch Foods            Attorneys for Defendants Sanderson Farms,
 Incorporated, JCG Foods of Alabama LLC,        Inc., Sanderson Farms, Inc. (Foods Division),
 JCG Foods of Georgia LLC and Koch Meat         Sanderson Farms, Inc. (Processing Division),
 Co., Inc.                                      and Sanderson Farms, Inc. (Production
                                                Division) and Liaison Counsel for Defendants

 VEDDER PRICE P.C.
                                                PROSKAUER ROSE LLP
 By: /s/ Gregory G. Wrobel
 Gregory G. Wrobel (#3122900)                   By: /s/ Christopher E. Ondeck
 222 N. LaSalle Street                          Christopher E. Ondeck (admitted pro hac
 Chicago, IL 60601                              vice)
 Telephone: (312) 609-7722                      Stephen R. Chuk (admitted pro hac vice)
 Facsimile: (312) 609-5005                      1001 Pennsylvania Ave., NW, Ste 600 South
 gwrobel@vedderprice.com                        Washington, DC 20004
                                                Telephone: (202) 416-6800
 JORDAN PRICE WALL GRAY JONES &                 Facsimile: (202) 416-6899
 CARLTON, PLLC                                  condeck@proskauer.com
                                                schuk@proskauer.com
 Henry W. Jones, Jr. (admitted pro hac vice)
 1951 Clark Avenue                              Attorneys for Wayne Farms LLC
 Raleigh, NC 27605
 Telephone: (919) 828-2501
 Facsimile: (919) 834-8447
 hjones@jordanprice.com

 Attorneys for Defendant House of Raeford
 Farms, Inc.




                                               11
Case: 1:16-cv-08637 Document #: 4439 Filed: 03/17/21 Page 12 of 18 PageID #:295097




 KUTAK ROCK LLP                                 EDWARD C. KONIECZNY LLC

 By: /s/ John P. Passarelli                     By: /s/ Edward C. Konieczny
 John P. Passarelli (admitted pro hac vice)     Edward C. Konieczny (admitted pro hac vice)
 James M. Sulentic (admitted pro hac vice)      400 Colony Square, Ste 1501
 1650 Farnam Street                             1201 Peachtree Street, NE
 Omaha, NE 68102                                Atlanta, GA 30361
 Telephone: (402) 346-6000                      Telephone: (404) 380-1430
 Facsimile: (402) 346-1148                      Facsimile: (404) 382-6011
 john.passarelli@kutakrock.com                  ed@koniecznylaw.com
 james.sulentic@kutakrock.com
                                                SMITH, GAMBRELL & RUSSELL, LLP
 J.R. Carroll (admitted pro hac vice)
 Jeffrey M. Fletcher (admitted pro hac vice)    David C. Newman (admitted pro hac vice)
 234 East Millsap Road, Ste 200                 W. Parker Sanders (admitted pro hac vice)
 Fayetteville, AR 72703-4099                    1230 Peachtree Street, N.E.
 Telephone: (479) 973-4200                      Promenade, Ste 3100
 Facsimile: (479) 973-0007                      Atlanta, GA 30309
 jr.caroll@kutakrock.com                        Telephone: (404) 815-3500
 Jeffrey.fletcher@kuakrock.com                  Facsimile: (404) 815-3509
                                                dnewman@sgrlaw.com
 Kimberly M. Hare (#6323326)                    psanders@sgrlaw.com
 One South Wacker Drive, Ste 2050
 Chicago, IL 60606-4614                         James L. Thompson
 Telephone: (312) 602-4100                      Lynch Thompson LLP
 Facsimile: (312) 602-4101                      150 S. Wacker Drive, Suite 2600
 kimberly.hare@kutakrock.com                    Chicago, IL 60606
                                                T: (312) 445-4623
 Attorneys for Defendants O.K. Foods, Inc.,     F: (312) 896-5883
 O.K. Farms, Inc., and O.K. Industries, Inc.    jthompson@lynchthompson.com

                                                Attorneys for Defendants Mar-Jac Poultry,
                                                Inc.., Mar-Jac Poultry MS, LLC, Mar-Jac
                                                Poultry AL, LLC, Mar-Jac AL/MS, Inc.,
                                                Mar-Jac Poultry, LLC, Mar-Jac Holdings,
                                                Inc.




                                               12
Case: 1:16-cv-08637 Document #: 4439 Filed: 03/17/21 Page 13 of 18 PageID #:295098




 VAUGHAN & MURPHY                            HOGAN LOVELLS US LLP

 By: /s/ Charles C. Murphy, Jr.              By: /s/ William L. Monts III
 Charles C. Murphy, Jr. (admitted pro hac    William L. Monts III (admitted pro hac vice)
 vice)                                       Justin W. Bernick (admitted pro hac vice)
 690 S Ponce Court NE                        555 Thirteenth Street, N.W.
 Atlanta, GA 30307                           Washington, D.C. 20004-1109
 Telephone: (404) 667-0714                   Telephone: (202) 637-5910
 Facsimile: (404) 529-4193                   Facsimile: (202) 637-5911
 cmurphy@vaughanandmurphy.com                william.monts@hoganlovells.com
                                             justin.bernick@hoganlovells.com
 WINSTON & STRAWN LLP
                                             MILLER, CANFIELD, PADDOCK, AND
 James F. Herbison                           STONE P.L.C.
 Michael P. Mayer
 35 West Wacker Drive                        Jacob D. Koering
 Chicago, Illinois 60601                     225 West Washington Street, Ste 2600
 Telephone: (312) 558-5600                   Chicago, Illinois 60606
 Facsimile: (312) 558-5700                   Telephone: (312) 460-4272
 jherbison@winston.com                       Facsimile: (312) 460-4201
 mmayer@winston.com                          koering@millercanfield.com

 Attorneys for Defendant Norman W. Fries,    Attorneys for Defendant Agri Stats, Inc.
 Inc. d/b/a Claxton Poultry Farms




                                            13
Case: 1:16-cv-08637 Document #: 4439 Filed: 03/17/21 Page 14 of 18 PageID #:295099




 SHOOK HARDY & BACON LLP                        AXINN, VELTROP & HARKRIDER LLP

 By: /s/ Lynn H. Murray                         By: /s/ Rachel J. Adcox
 Lynn H. Murray                                 Rachel J. Adcox (#1001488)
 111 S. Wacker Dr., Ste 4700                    Daniel K. Oakes (admitted pro hac vice)
 Chicago IL 60606                               Kenina J. Lee (admitted pro hac vice)
 Telephone: (312) 704-7700                      950 F Street NW, Ste 700
 Facsimile: (312) 558-1195                      Telephone: (202) 912-4700
 lhmurray@shb.com                               Facsimile: (202) 912-4701
                                                radcox@axinn.com
 Laurie A. Novion                               doakes@axinn.com
 2555 Grand Blvd.                               klee@axinn.com
 Kansas City, MO 64108
 Telephone: (816) 474-6550                      John M. Tanski (admitted pro hac vice)
 Facsimile: (816) 421-5547                      Jarod G. Taylor (admitted pro hac vice)
 lnovion@shb.com                                90 State House Square
                                                Hartford, CT 06103
 CONNER & WINTERS                               Telephone: (860) 275-8100
                                                Facsimile: (860) 275-8101
 John R. Elrod                                  jtanski@axinn.com
 Vicki Bronson (admitted pro hac vice)          jtaylor@axinn.com
 4375 N. Vantage Drive, Ste. 405
 Fayetteville, AR 72703                         Nicholas E.O. Gaglio (admitted pro hac vice)
 Telephone: (479) 582-5711                      114 West 47th Street
 jelrod@cwlaw.com                               New York, NY 10036
 vbronson@cwlaw.com                             Telephone: (212) 728-2200
                                                Facsimile: (212) 261-5654
 Attorneys for Defendant Simmons Foods, Inc.    ngaglio@axinn.com
 and Simmons Prepared Foods Inc.
                                                LIPE LYONS MURPHY NAHRSTADT &
                                                PONTIKIS, LTD.

                                                Jordan M. Tank
                                                230 West Monroe, Street, Ste 2260
                                                Chicago, IL 60606
                                                Telephone: (312) 702-0586
                                                Facsimile: (312) 726-2273
                                                jmt@lipelyons.com

                                                Attorneys for Defendants Tyson Foods, Inc.,
                                                Tyson Chicken, Inc., Tyson Breeders, Inc.,
                                                Tyson Poultry, Inc., Keystone Foods LLC,
                                                Equity Group Eufaula Division, LLC, Equity
                                                Group Kentucky Division LLC, Equity Group
                                                – Georgia Division LLC




                                               14
Case: 1:16-cv-08637 Document #: 4439 Filed: 03/17/21 Page 15 of 18 PageID #:295100




 EVERSHEDS SUTHERLAND (US) LLP                JOSEPH D. CARNEY & ASSOCIATES LLC

 By: /s/ Patricia A. Gorham                   By: /s/ Joseph D. Carney
 James R. McGibbon                            Joseph D. Carney (admitted pro hac vice)
 Patricia A. Gorham                           OFFICE ADDRESS:
 Peter M. Szeremeta                           139 Crocker Park Boulevard, Ste. 400
 Kaitlin A. Carreno                           Westlake, OH 44145
 Dylan W. de Fouw                             MAILING ADDRESS:
 999 Peachtree Street, N.E., Ste 2300         1540 Peach Drive
 Atlanta, Georgia 30309-3996                  Avon, OH 44011
 Telephone: (404) 853-8000                    Telephone: 440-249-0860
 Facsimile: (404) 853-8806                    Facsimile: 866-270-1221
 jimmcgibbon@eversheds-sutherland.com         jdc@jdcarney.com
 patriciagorham@eversheds-sutherland.com      case@jdcarney.com
 peterszeremeta@eversheds-sutherland.com
 kaitlincarreno@eversheds-sutherland.com      MILLER SHAKMAN LEVINE &
 dylandefouw@eversheds-sutherland.com         FELDMAN LLP

                                              Thomas M. Staunton
 SMITH AMUNDSEN LLC                           Daniel M. Feeney
                                              180 North LaSalle Suite 3600
 Ronald Balfour                               Chicago, IL 60601
 150 N. Michigan Avenue, Ste 3300             Telephone: 312-263-3700
 Chicago, Illinois 60601                      tstaunton@millershakman.com
 Telephone: (312) 894-3369                    dfeeney@millershakman.com
 Facsimile: (312) 997-1816
 rbalfour@salawus.com                         D.KLAR LAW

 Attorneys for Defendant Harrison Poultry,    Deborah A. Klar (admitted pro hac vice)
 Inc.                                         2934 1/2 Beverly Glen Circle, Suite 761
                                              Bel Air, CA 90077
                                              Telephone: 310-858-9500
                                              dklar@dklarlaw.com

                                              Paul L. Binder, Esq. (admitted pro hac vice)
                                              Attorney at Law
                                              20780 Brandywine
                                              Fairview Park, OH 44126-2805
                                              Telephone: 440-376-6850
                                              binderpl@yahoo.com

                                              Attorneys for Defendants Case Foods, Inc.,
                                              Case Farms, LLC, and Case Farms
                                              Processing, Inc.




                                             15
Case: 1:16-cv-08637 Document #: 4439 Filed: 03/17/21 Page 16 of 18 PageID #:295101




 MANDELL MENKES LLC                                    DYKEMA GOSSETT PLLC

 By: /s/ Brendan J. Healey                             By: /s/ Howard B. Iwrey
 Brendan J. Healey                                     Howard B. Iwrey
 One North Franklin, Ste                               39577 Woodward Ave, Ste. 300
 3600 Chicago, IL 60606                                Bloomfield Hills, MI 48304
 Telephone: (312) 251-1006                             Telephone: 248-203-0526
 Facsimile: (312) 759-2189                             Facsimile: 248-203-0763
 bhealey@mandellmenkes.com                             hiwrey@dykema.com

 ALSTON & BIRD LLP                                     Steven H. Gistenson
                                                       10 South Wacker Drive, Ste. 2300
 B. Parker Miller (admitted pro hac vice)              Chicago, IL 60606
 Valarie C. Williams (admitted pro hac vice)           Telephone: 312-627-2267
 Max Marks (admitted pro hac vice)                     Facsimile: 312-876-1155
 1201 West Peachtree Street                            sgistenson@dykema.com
 Atlanta, GA 30309
 Telephone: (404) 881-7000                             Cody D. Rockey
 Facsimile: (404) 881-7777                             2723 South State Street, Ste. 400
 parker.miller@alston.com                              Ann Arbor, MI 48104
 valarie.williams@alston.com                           Telephone: 734-214-7655
 nowell.berreth@alston.com                             Facsimile: 734-214-7696
 max.marks@alston.com                                  crockey@dykema.com

 SMITH, GILLIAM, WILLIAMS & MILES                      Dante A. Stella
 PA                                                    400 Renaissance Center
                                                       Detroit, MI 48243
 R. Brent Hatcher, Jr. (admitted pro hac vice)         Telephone: 313-568-6693
 301 Green Street NW, Ste 200                          Facsimile: 313-568-6893
 Gainesville, GA 30501                                 dstella@dykema.com
 Telephone: (770) 536-3381
 Facsimile: (770) 535-9902                            Attorneys for Defendant Amick Farms, LLC
 bhatcher@sgwmfirm.com

 Attorneys for Fieldale Farms Corporation




                                                 16
Case: 1:16-cv-08637 Document #: 4439 Filed: 03/17/21 Page 17 of 18 PageID #:295102




   STINSON LLP                                        SKADDEN, ARPS, SLATE, MEAGHER &
                                                      FLOM LLP
   By: /s/ William L. Greene
   William L. Greene (admitted pro hac vice)          By: /s/ L. Flath
   Peter J. Schwingler (admitted pro hac vice)        Patrick Fitzgerald (#6307561)
   Kevin P. Kitchen (admitted pro hac vice)           Gail Lee
   50 South Sixth Street, Ste 2600                    Peter Cheun
   Minneapolis, MN 55402                              155 N. Wacker Drive
   Telephone: (612) 335-1500                          Chicago, IL 60606
   william.greene@stinson.com                         Telephone: (312) 407-0700
   peter.schwingler@stinson.com                       Facsimile: (312) 407-0411
   kevin.kitchen@stinson.com                          patrick.fitzgerald@skadden.com
                                                      gail.lee@skadden.com
   J. Nicci Warr                                      peter.cheun@skadden.com
   7700 Forsyth Blvd., Suite 1100
   St. Louis, MO 63105                                Boris Bershteyn (admitted pro hac vice)
   Telephone: (314) 259-4570                          Lara Flath (#6289481)
   nicci.warr@stinson.com                             One Manhattan West
                                                      New York, NY 10001
   SUGAR FELSENTHAL GRAIS &                           Telephone: (212) 735-3000
   HELSINGER LLP                                      Facsimile: (212) 735-2000
                                                      boris.bershteyn@skadden.com
   John C. Martin                                     lara.flath@skadden.com
   30 N. LaSalle Street, Ste 3000
   Chicago, IL 60602                                  Attorneys for Defendant Peco Foods, Inc.
   Telephone: (312) 704-2172
   Facsimile: (312) 372-7951
   jmartin@sfgh.com

   THE LAW GROUP OF NORTHWEST
   ARKANSAS LLP

   Gary V. Weeks (admitted pro hac vice)
   K.C. Dupps Tucker (admitted pro hac vice)
   Kristy E. Boehler (admitted pro hac vice)
   1830 Shelby Lane
   Fayetteville, AR 72704
   Telephone: (479) 316-3760
   gary.weeks@lawgroupnwa.com
   kc.tucker@lawgroupnwa.com
   kristy.boehler@lawgroupnwa.com

   Attorneys for Defendants George’s, Inc. and
   George’s Farms, Inc.




                                                 17
Case: 1:16-cv-08637 Document #: 4439 Filed: 03/17/21 Page 18 of 18 PageID #:295103




                                  CERTIFICATE OF SERVICE

       I hereby certify that on March 17, 2021, a true and correct copy of the foregoing document

was electronically filed with the Clerk of the Court using CM/ECF system, which will send

notification of such filing to all counsel of record.

                                                        /s/ Daniel E. Laytin, P.C.

                                                         Daniel E. Laytin, P.C.




                                                  18
